Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 14-15, 24-25, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin (CN205314928U).
	Regarding Claims 8, 14, and 24-25, Xin teaches a method of using a ferrous structural component, the method comprising: integrating a ferrous pipe into oil production equipment (pg. 1; “in oil production equipment, the corrosion of oil pipe often causes oil well failure”), the ferrous structural component comprising an iron alloy body with a modified surface including an aluminized surface layer comprising one or more iron aluminides (pg. 2; “2, ferroalloy parts, 3, aluminum layer”); exposing the modified surface of the iron alloy body to an oxidative environment, thereby forming, as part of the modified surface, a passivating layer comprising aluminum oxide on the aluminized surface layer; and exposing the modified surface to a process fluid comprising oil, wherein the exposure to the oxidative environment occurs prior to and/or upon exposure of the modified surface to the process fluid(pg. 2, “aluminum layer 3 can form compact aluminum oxide film under corrosive medium”), and wherein, due to protection afforded by the passivating layer, the modified surface resists fouling and corrosion while exposed to the process fluid (pg. 2, “reach the effect of protection against corrosion”).  Xin does not teach carbonaceous deposits on the iron alloy body.   
	Regarding Claim 15, Xin teaches wherein the passivating layer is reformable if damaged or removed (pg. 2, “autooxidation repair ability”).
	Regarding Claim 28, Xin teaches wherein the passivating layer is continuous over an entirety of the aluminized surface layer (pg. 2, “compact aluminum oxide film under corrosive medium, can corrosive medium be completely cut off outside steel matrix”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN205314928U) as applied to claims 8, 14-15, 24-25, 28 above, and further in view of Deqing (Deqing, Phase evolution of an aluminized steel by oxidation treatment, Applied Surface Science, Volume 254, Issue 10, 15 March 2008, pg. 3026-3032).
	Regarding Claim 27,  Xin is silent as to the thickness of the passivating layer; therefore, one of ordinary skill in the art would look to related art to determine an appropriate thickness.  Deqing teaches hot dip aluminizing steel wherein oxidation is performed for the formation of a certain thickness of oxide layer on the aluminized sample surfaces sufficient to prevent aluminum from dripping at higher temperatures (Abstract).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Xin to include an optimized oxide thickness, as taught in Deqing, in order to achieve a thickness sufficient to prevent aluminum from dripping at higher temperatures and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed thickness.  
	Regarding Claim 29, Xin is silent as to the compounds of iron aluminide formed in the hot dipping; therefore, one of ordinary skill in the art would look to related art to determine an appropriate iron aluminide.  Deqing teaches hot dip aluminizing steel wherein the aluminum reacts with iron and other alloying elements to form the claimed intermetallics (Abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Xin to include iron aluminides, as taught in Deqing, because they are known iron aluminides in hot dip aluminizing steel and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the aluminized steel of the combined references with iron aluminides as recognized in Deqing.

Claims 10, 22, 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN205314928U) as applied to claims 8, 14-15, 24-25, 28 above, and further in view of Yamamoto (EP 1211451).
	Regarding Claims 10, 22, and 26, Xin teaches the pipes used in oil production equipment, i.e. exposure for more than one hour (Background technology).  Xin is silent as to the environmental conditions of the oil well; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine appropriate conditions in an oil well.  Yamamoto teaches oil wells including high temperature steam injection at temperatures of 350C.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the environmental conditions of the oil well of Xin to include conditions as recognized in Yamamoto, because Yamamoto teaches they are suitable operating conditions and one of ordinary skill in the art would have had a reasonable expectation of predictably using the component of Xin with conditions as taught in Yamamoto.
	Xin teaches the corrosion product cannot be formed (pg. 2). Xin does not explicitly teach an area normalized mass gain; however, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the area normalized mass gain limitation, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed component and environmental conditions, so the claimed property of area normalized mass gain  relating to the component and environmental conditions are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.

Claim(s) 8, 10-11, 14-15, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Akhoondan (Akhoondan, Corrosion Evaluation and Durability Estimation of Aluminized Steel Drainage Pipes, University of South Florida, Graduate Theses and Dissertations, January 2012, pg. 1-178) in view of EPA (US Environmental Protection Agency, Featured Story: Stormwater Runoff, URL: http:///www3.epa.gov/region9/water/npdes/stormwater-feature.html, pg. 1-3, 9/28/2006).
	Regarding Claims 8, 14, and 30, Akhoondan teaches a method of using a ferrous structural component, the method comprising:  integrating a ferrous structural component into process equipment (pg. 22, “pipes were installed at four different sites”), the ferrous structural component comprising an iron alloy body with a modified surface including an aluminized surface layer comprising one or more iron aluminides (pg. 22, “aluminized steel”; pg. 3 Figure 1); exposing the modified surface of the iron alloy body to an oxidative environment, thereby forming, as part of the modified surface, a passivating layer comprising aluminum oxide on the aluminized surface layer (pg. 12, “A stable oxide film (passive film) formed naturally on the surface of metals”); and exposing the modified surface to a process fluid (pg. 3, “aluminized steel Type 2 is increasingly used for metallic drainage components in contact with natural waters”), wherein the exposure to the oxidative environment occurs prior to and/or upon exposure of the modified surface to the process fluid, and wherein, due to protection afforded by the passivating layer, the modified surface resists fouling and corrosion while exposed to the process fluid (pg. 4, “aluminized steel corrosion resistance is provided mainly by a thermodynamically stable thin passive film of aluminum oxide. If this film is damaged or removed by abrasion, another layer of oxide is expected to form rapidly and prevent further corrosion”).  Akhoondan does not teach carbonaceous deposits on the iron alloy body.
	Akhoondan does not explicitly teach the process fluid including oil; however, EPA teaches stormwater pollution can include oil (3rd -4th para.).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the drainage components of Akhoondan in known drainage environments including those having oil, as taught in EPA, because Akhoondan teaches the drainage components for contact with natural waters and one of ordinary skill in the art would have had a reasonable expectation of predictably using the drainage components of Akhoondan under known drainage conditions.
	Regarding Claim 15, Akhoondan teaches wherein the passivating layer is reformable if damaged or removed (pg. 4, “If this film is damaged or removed by abrasion, another layer of oxide is expected to form rapidly and prevent further corrosion.”).
Regarding Claim 10, Akhoondan teaches exposure to the process fluid in the environment at various Florida locations over a period of five years (pg. 4, “in various Florida locations”; pg. 22 “After two years of exposure, half of the specimens were extracted and analyzed. The rest were extracted at the end of five years.”); therefore, Akhoondan suggest exposure to the process fluid at various temperatures, including elevated temperatures.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the environment of the process of Akhoondan to be an elevated temperature environment, as suggested by Akhoondan, because Akhoondan suggests exposure at elevated temperature is suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the method of Akhoondan with elevated temperature exposure.
	Regarding Claim 11, Akhoondan teaches the aluminized steel used in metallic drainage components, i.e. exposure to air before exposure to water (pg. 3, “aluminized steel Type 2 is increasingly used for metallic drainage components in contact with natural waters”).  Akhoondan also teaches exposure in the environment at various Florida locations over a period of five years (pg. 4, “in various Florida locations”; pg. 22 “After two years of exposure, half of the specimens were extracted and analyzed. The rest were extracted at the end of five years.”).  Finally, Akhoondan teaches the oxidation process is repeated overtime (pg. 4, “aluminized steel corrosion resistance is provided mainly by a thermodynamically stable thin passive film of aluminum oxide. If this film is damaged or removed by abrasion, another layer of oxide is expected to form rapidly and prevent further corrosion”); therefore, Akhoondan suggest exposure to the air at various temperatures, including elevated temperatures.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the environment of the process of Akhoondan to be an elevated temperature environment, as suggested by Akhoondan, because Akhoondan suggests exposure at elevated temperature is suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the method of Akhoondan with elevated temperature exposure.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akhoondan (Akhoondan, Corrosion Evaluation and Durability Estimation of Aluminized Steel Drainage Pipes, University of South Florida, Graduate Theses and Dissertations, January 2012, pg. 1-178) in view of EPA (US Environmental Protection Agency, Featured Story: Stormwater Runoff, URL: http:///www3.epa.gov/region9/ water/npdes/stormwater-feature.html, pg. 1-3, 9/28/2006) as applied to claims 8, 10-11, 14-15, and 30 above, and further in view of Abro (Abro, Microstructural Changes of Al Hot-Dipped P91 Steel during High-Temperature Oxidation, Coatings, February 2017, 7, 31, pg. 1-10).
	Regarding Claim 9, Akhoondan teaches an interdiffusion layer.  Akhoondan is silent as the amount of aluminum and iron in a depth direction; however, Abro teaches decreasing amount of aluminum and an increasing amount of iron in a depth direction of the iron alloy body after hot-dipped coating (Figure 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the interdiffusion layer of Akhoondan to include concentration gradients, as taught in Abro, because concentration gradients of Al hot-dipped steel are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pipe of Akhoondan with concentration gradients as taught in Abro.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Akhoondan (Akhoondan, Corrosion Evaluation and Durability Estimation of Aluminized Steel Drainage Pipes, University of South Florida, Graduate Theses and Dissertations, January 2012, pg. 1-178) in view of EPA (US Environmental Protection Agency, Featured Story: Stormwater Runoff, URL: http:///www3.epa.gov/region9/ water/npdes/stormwater-feature.html, pg. 1-3, 9/28/2006) as applied to claims 8, 10-11, 14-15, and 30 above, and further in view of Howard (US5928725).
	Regarding Claims 21 and 31,  Akhoondan does not teach the aluminum being introduced by halide salt activated CVD; however, Howard teaches internal surfaces of a hollow article aluminized at an elevated temperature from a pack comprising aluminum, alumina, and aluminum fluoride by a CVD process (Example 1-2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of aluminizing in Akhoondan to include an aluminizing method, as taught in Howard, because it is a known aluminizing method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the aluminized hollow article of Akhoondan with a method as in Howard.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akhoondan (Akhoondan, Corrosion Evaluation and Durability Estimation of Aluminized Steel Drainage Pipes, University of South Florida, Graduate Theses and Dissertations, January 2012, pg. 1-178) in view of EPA (US Environmental Protection Agency, Featured Story: Stormwater Runoff, URL: http:///www3.epa.gov/region9/ water/npdes/stormwater-feature.html, pg. 1-3, 9/28/2006) as applied to claims 8, 10-11, 14-15, and 30 above, and further in view of Cho (KR101558875B1) and Lorimer (EP 0460701).
	Regarding Claims 23, The combined references do not teach oxidizing at a temperature is in a range from about 150-350°C; however, Cho teaches a substitution of the naturally formed oxide with a method of oxidation for improved corrosion resistance of aluminum drainage pipes (abstract, last 2 para.).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute the naturally formed oxide of the combined references, with a step of oxidation coating as suggested in Cho, because it is known in the art to perform an oxidation coating step and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pipe of the combined references with an oxidation coating step as suggested in Cho.
	Lorimer teaches a thermal oxide layer formed on aluminum by contacting with an oxidizing gas and heating to a temperature in the range of about 350-500C (col. 7 ln. 50-col. 8 ln. 5).   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a thermal treatment, as taught in Lorimer, because it is a known method of oxidation and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the oxidation coating of the combined references with a thermal treatment as in Lorimer.

Response to Arguments
Applicant’s arguments, see amendment, filed 3/23/2022, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 3/23/2022 have been fully considered but they are not persuasive.
	Applicant argues the skilled artisan would not have been inclined to modify Akhoondan’s test solutions so as to arrive at the claimed invention.  In response to applicant’s argument and as discussed in the rejection above, EPA teaches stormwater pollution can include oil (3rd -4th para.).
	Applicant argues the dependent claims are also patentable for the same reason; however, this is not convincing as discussed above.
	Applicant’s new claims have been addressed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2570906 teaches aluminizing steel with subsequent oxidizing heat treatment (col. 8 ln. 10-15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712